DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 12/5/2020.
Claims 1, 3, 6, 13, 17, 22, 24-27, 35-36, including the newly added claims 37-44, are currently pending.

Response to Amendment
Applicant's arguments filed December 05, 2020, with reference to claim 1 and 6, have been fully considered but they are not persuasive. Applicant alleges that Hill (2019/0236554), reference claim 1, somehow does not disclose provide an electronic notification to a second device regarding whether the conference is in use indicating text asking whether the conference room is still in use.  Examiner disagrees with applicant’s alleged remarks and here is why it is so.  First, the concept of intelligent meeting room reservation is exemplified via various embodiments in Hill reference.  In one of the embodiments Hill affirmatively discloses MCU 302 to send reminders e.g., via text, email, or instant message to individual invitees that have not yet joined the conference call or who are not currently present in the meeting room 202 (paras. 0048, 0049, 0050), the computing device may receive, either physically or electronically, a reservation request to reserve a current time slot of the meeting room, if the meeting is currently unoccupied, the computing device may cause the status indicator to indicate that the meeting room is occupied) (para. 0005; para. 0016, lines 24-36).  Meeting Reservation Units (MRUs) 106 and the Meeting Coordination Units (MCUs) 108 (fig. 1) as communicatively coupled via at least one network 110 to second device, for instance, computing devices 112(1) to 112(Q), the computing device(s) may include among others, a tablet computing device, wireless phones, and the like, the MRUs 106 communicate to second device(s) via text, email, or instant message to individual invitees electronically, a status (e.g., occupied or unoccupied) of the associated meeting rooms 106 to enable users to determine which meeting rooms are currently available and to reserve and begin using a meeting room's current time slot.  As to the conference still in use, the mere fact that the individual invitees in the meeting are present in the room implicitly implies that the room is occupied or is still in use as evidentiary support demonstrate its use (paras. 0026, 0029).  As deliberated above, Hill discloses second device associated with a human organizer of a conference, the electronic notification indicating text that the conference room is still in use.  Applicant’s attempt to overcome the rejection is deemed not persuasive, the rejection is maintained.
	As to applicant’s allegation (remarks page 14), regarding claim 6, Hill does not disclose whether a person has been detected as speaking about something that matches for the conference as indicated in an electronic system and responsive to determining, determine that the conference room is in use.  Examiner disagrees with applicant’s assessment of the rejection.  Hill discloses sensor comprises at least one microphone to determine whether a person is speaking, that is, whether a person has been detected as speaking about something that matches a subject.  Hill discloses a meeting participant attending the conference speaks into the microphone and asking about another person (an attendee to the meeting) for example attendee Bob and asking “where is Bob” and in response the meeting coordination unit (MCU 302), determine the location of the invitee by sending out text, email or instant message, regarding the meeting that the participant present at the meeting is asking or want to know where other persons supposedly recognized as meeting participants are, that the conference room the attendee is in (para. 0050, 0051).  The mere fact that the question is raised by an attendee present in the conference room and asking questions that matches other attendees is an evidence showing “matches a subject for the conference” and the mere fact that the attendee’s presence in the conference room with MCU located therein is evidence in itself that the conference room is in use.  Therefore, it can be easily construed from Hill to fairly suggest meeting the claim limitation, a person has been detected as speaking about something that matches for the conference as indicated in an electronic system and responsive to determining, determine that the conference room is in use.  Applicant’s attempt to overcome the rejection is deemed not persuasive, the rejection is maintained.
	Regarding claim 17, applicant alleges not providing reference to certain limitation referred to in the claim.  The limitation of claim 17 as alleged, is same or similar to limitation recited with claim 13 and was adequately covered during prosecution of the claim 13, and relevant paragraphs was cited in the office action page 7, line 3.  However the limitation is further mapped as convenience herein, for instance, user interface (UI) may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot higher up on the list of available meeting rooms to encourage users to book such meeting rooms, to detect the presence of humans in the meeting room to enable the (MRU) to determine whether the room is occupied or unoccupied) (paras. 0019, 0024);
present a prompt (for instance, a text message) at a second device requesting the human organizer provide input indicating whether the room is actually available during a previously-scheduled time, the second device being a personal device associated with the human organizer (the second device for instance, referred to by Hill as a smart phone or personal digital assistant (PDA), an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price, paras. 0013, 0030), the second device being different from the first device.  Examiner has cited particular columns and line numbers or page numbers and sections in the reference as applied to the claims above for the convenience of the applicant herein and in the prior office action(s).  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  Applicant’s attempt to overcome the rejection is deemed not persuasive, the rejection is maintained.  Applicant is reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 
	Regarding dependent claim 27, applicant states (page 17-18) that the claim recites in part the conference room will be auto-released within a threshold period of time of a current time if the human organizer does not take action, is not disclosed in Hill.  Examiner disagrees since Hill fairly discloses this feature.  Hill discloses electronic notification indicates via status indicator whether the room is transitioning (suggesting auto-release) from one status to another (e.g., from occupied to unoccupied or from unoccupied to being occupied).  For example, auto release occurs based on conference room being occupied or unoccupied with transitioning occurring (release) within a period of time (implied as threshold time) upon a room that is occupied to unoccupied with use of red and green indicators.  For example, to illustrate, the status indicators 210 may begin indicating a transition 15, 10, or 5 minutes prior (e.g., X=15, 10, or 5) to the current reservation expiring (para. 0021, 0034).  Applicant’s attempt to overcome the rejection is deemed not persuasive, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 13, 17, 22, 24-27, 35-39, 42, 43, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hill (US 2019/0236554).
	Regarding claim 1, Hill discloses a first device (computing device), comprising: 
	at least one processor (computing device 100 [e.g., with the functionality of an MRU and an MCU] may include one or more processors 602) (para. 0024, 0065, figs. 1, 6); and 
	storage (memory 604, fig. 6) accessible to the at least one processor and comprising instructions executable by the at least one processor to (para. 0024, 0065): 
	determine, based on input from at least one sensor, whether a conference room is in use (determine, e.g., based on the sensor data, that the meeting room is unoccupied or occupied, a first color (e.g., green) displayed (e.g., physically and/or electronically, para. 0005) by the status indicator may indicate that the meeting room is unoccupied and a second color (e.g., red) displayed (e.g., physically and/or electronically) by the status indicator may indicate that the meeting room is occupied) (abstract; para. 0005, 0024, 0026); and 
	based on the determination, provide an electronic notification (electronically indicates, abstract, para. 0005) to a second device regarding whether the conference room is in use (a status, e.g., occupied or unoccupied, of the meeting room that is displayed by the status indicator may be accessible to a user's computing device via a network (electronic notification) (para. 0024, 0030), additionally a processors 602 may be configured to fetch and execute computer-readable instructions stored in the memory 604, mass storage devices 612, or other computer-readable media (para. 0066), the second device associated with a human organizer of a conference for which the conference room was in use, the electronic notification indicating text asking whether the conference room is still in use (VRM 306 may enable participants in the meeting that are physically present or participating via conference call to ask the MCU 302 to send reminders e.g., via text, email, or instant message to individual invitees that have not yet joined the conference call or who are not currently present in the meeting room 202 (paras. 0048, 0049, 0050), the computing device may receive, either physically or electronically, a reservation request to reserve a current time slot of the meeting room, if the meeting is currently unoccupied, the computing device may cause the status indicator to indicate that the meeting room is occupied) (para. 0005; para. 0016, lines 24-36).  The reference to the term “non enabling” and has been withdrawn.  It is worthwhile to note however, that the limitation, “the second device associated with a human organizer of a conference for which the conference room was in use, the electronic notification indicating text asking whether the conference room is still in use merely serves to notify other device or devices such as iPhone or tablet of local invitees regarding the room’s occupancy status (para. 0022).  Hill in this regard, discloses Meeting Reservation Units (MRUs) 106 and the Meeting Coordination Units (MCUs) 108 (fig. 1) as communicatively coupled via at least one network 110 to second device, for instance, computing devices 112(1) to 112(Q), the computing device(s) may include among others, a tablet computing device, wireless phones, and the like, the MRUs 106 communicate to second device(s) via text, email, or instant message to individual invitees electronically, a status (e.g., occupied or unoccupied) of the associated meeting rooms 106 to enable users to determine which meeting rooms are currently available and to reserve and begin using a meeting room's current time slot.  As to the conference still in use, the mere fact that the individual invitees in the meeting are present in the room implicitly implies that the room is occupied or is still in use as evidentiary support demonstrate its use (paras. 0026, 0029).
	Regarding claim 3, Hill discloses wherein the instructions are executable by the at least one processor to: determine, based on the input from the at least one sensor, that the conference room is not in use (para. 0024, 0026); and 
based on the determination that the conference room is not in use, provide the electronic notification to the second device (paras. 0030, 0040).
	Regarding claim 6, Hill discloses wherein the at least one sensor comprises at least one microphone, and wherein the instructions are executable to: 
determine, based on based input from the at least one microphone, whether a person is detected speaking about something that matches a subject for the conference as indicated in an electronic system (a person is speaking in clearly expressed from input from the chairperson to initiate the conference, also a participant attending the meeting asking question, “Where is Bob?”, expressly and implicitly implies at least a person is speaking utilizing the microphone set up with the electronic system for the conference or meeting) (paras. 0025, 0049, 0051); and 
	responsive to determining that the person has been detected as speaking about something that matches the subject, determine that the conference room is in use.   
	Regarding claim 13, Hill discloses a method, comprising:
receiving, at a device, a request for a human organizer of a conference to provide input indicating whether a room reserved for the conference is actually available during at least part of a time the room has been reserved for the conference (for instance, user interface (UI) may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot higher up on the list of available meeting rooms to encourage users to book such meeting rooms, to detect the presence of humans in the meeting room to enable the (MRU) to determine whether the room is occupied or unoccupied) (paras. 0019, 0024, 0066, see also Hill claim 12);
based on receiving, presenting a graphical user interface (GUI) on an electronic display of the device, the GUI as presented on the electronic display comprising words asking a question related to whether the room is actually available during at least part of the time the room has been reserved for the conference (Hill reveals the request may be made physically, e.g., by the user physically pressing a reservation selector on the MRU, or the request may be made by selecting "reserve" via a software application ("app") being executed by the user's computing device (e.g., wireless phone, tablet, laptop, or the like, (para. 0016, lines 24-30) and further yet Hill discloses VRM 306 may enable participants in the meeting that are physically present or participating via conference call to ask the MCU 302 to send reminders e.g., via text, email, or instant message to individual invitees that have not yet joined the conference call or who are not currently present in the meeting room 202 (paras. 0048, 0049, 0050), the computing device may receive, either physically or electronically, a reservation request to reserve a current time slot of the meeting room, if the meeting is currently unoccupied, the computing device may cause the status indicator to indicate that the meeting room is occupied) (para. 0005; para. 0016, lines 24-36). 
	Regarding claim 17, Hill discloses a non-transitory computer readable storage media, the computer readable storage medium comprising instructions executable by at least one processor (processor 602) (para. 0024, 0065, 0066, figs. 1, 6) to:
	receive input from a first device, the input comprising a request for a human organizer of a meeting to provide input indicating whether a room reserved for the meeting is actually available during a previously-scheduled time for the meeting (this limitation is same or similar to limitation recited with claim 13 and was adequately covered during prosecution of the claim 13, however the limitation is further mapped as convenience here, for instance, user interface (UI) may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot higher up on the list of available meeting rooms to encourage users to book such meeting rooms, to detect the presence of humans in the meeting room to enable the (MRU) to determine whether the room is occupied or unoccupied) (paras. 0019, 0024);
present a prompt (for instance, a text message) at a second device requesting the human organizer provide input indicating whether the room is actually available during a previously-scheduled time, the second device being a personal device associated with the human organizer (the second device for instance, a smart phone or personal digital assistant (PDA), an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price, paras. 0013, 0030), the second device being different from the first device;  
	electronically indicate to the first device, based on receiving a response to the prompt, whether the room is currently being used for the meeting (VRM 306 may enable participants in the meeting that are physically present or participating via conference call to ask the MCU 302 to send reminders e.g., via text, email, or instant message to individual invitees that have not yet joined the conference call or who are not currently present in the meeting room 202 (paras. 0048, 0049, 0050), the computing device may receive, either physically or electronically, a reservation request to reserve a current time slot of the meeting room, if the meeting is currently unoccupied, the computing device may cause the status indicator to indicate that the meeting room is occupied) (para. 0005; para. 0016, lines 24-36); and 
	also indicate, via an electronic room reservation system (meeting room reservation system 200, MRU 204, figs. 1, 2) and based on the response, whether the room is currently being used for the meeting (the MRU 204 may broadcast the status of the meeting room 202 over the network 110 of meeting room occupied, paras. 0041, 0042), the electronic reservation system managed by at least one third device that is different from the first and second devices (for instance the meeting-related devices, such as conferencing devices, Hill discloses use of triangulation determine the status of meeting rooms within a selectable distance from the user the computing device may determine that a meeting is scheduled to begin in the meeting room and place meeting-related devices, such as conferencing devices, in an operational state and may instruct a conferencing device in the meeting room to access a conference bridge, and place one or more meeting-related devices (e.g., projector, projection screen, computer, video router, audio conferencing device, video conference device, or the like) in the meeting room in an operational state) (abstract; 0005, 0013, 0017, 0042).
	Regarding 22, Hill discloses 
receiving, via a microphone, an audible response to an audible prompt (the MCU 302 include the VRM 306 that receives and responds to verbal questions) (para. 0051; fig. 3) asking whether the room is still being used for the conference; and 
	indicating, via an electronic reservation system (fig. 2) and based on the audible response (the MCU includes speech recognition technology and responds to verbal questions or query), whether the room is still (currently) being used for conference (paras. 0023, 0039, 0051).  
	Regarding claim 24, Hill discloses wherein the second device is a personal mobile device of the human organizer (for example, information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone)) (para. 0013).
	Regarding claim 25, Hill discloses wherein the instructions are executable to: receive a response to the electronic notification (para. 0016, lines 28-33); and 
responsive to receiving the response, either release the conference room for additional conference bookings or continue to indicate in an electronic reservation system that the conference room is still in use (para. 0016).  
	Regarding claim 26, Hill discloses wherein electronic notification as presented at the second device comprises the text VRM 306 may enable participants in the meeting that are physically present or participating via conference call to ask the MCU 302 to send reminders e.g., via text, email, or instant message to individual invitees that have not yet joined the conference call or who are not currently present in the meeting room 202 (paras. 0048, 0049, 0050), the computing device may receive, either physically or electronically, a reservation request to reserve a current time slot of the meeting room, if the meeting is currently unoccupied, the computing device may cause the status indicator to indicate that the meeting room is occupied) (para. 0005; para. 0016, lines 24-36), a first selector that is selectable to indicate that the conference room is still in use, and a second selector that is selectable to indicate that the conference room is not still in use, the second selector being different from the first selector (para. 0016, lines 33-41).  
	Regarding claim 27, Hill discloses wherein the electronic notification indicates that the conference room will be auto-released within a threshold period of time of a current time if the human organizer does not take action (Hill discloses electronic notification indicates via status indicator whether the room is transitioning (suggesting auto-release) from one status to another (e.g., from occupied to unoccupied or from unoccupied to occupied).  For example, auto release occurs based on conference room being occupied or unoccupied with transitioning occurring (release) within a period of time (implied as threshold time) upon a room that is occupied to unoccupied with use of red and green indicators.  For example, to illustrate, the status indicators 210 may begin indicating a transition 15, 10, or 5 minutes prior (e.g., X=15, 10, or 5) to the current reservation expiring (para. 0021, 0034).   
	Regarding claim 35, Hill discloses wherein the input from the first device is generated based on selection of a selector presented on a display accessible to the first device, the selector being selectable to initiate the request (para. 0016, lines 33-41).  
	Regarding claim 36, Hill discloses wherein the selector is a first selector, wherein the prompt is presented on a display accessible to the second device, and wherein the prompt comprises a second selector that is selectable by the human organizer to provide the input indicating whether the room is actually available during the previously-scheduled time (the selectors are provided on the MRU to enable the MRU to determine that the meeting room is currently unoccupied or not) (para. 0016).
	Regarding claim 37, Hill discloses wherein the GUI as presented on the electronic display indicates via words that the room will be auto-released within a threshold period of time of a current time if the human organizer does not take action ((Hill discloses electronic notification indicates via status indicator whether the room is transitioning (suggesting auto-release) from one status to another (e.g., from occupied to unoccupied or from unoccupied to occupied).  For example, auto release occurs based on conference room being occupied or unoccupied with transitioning occurring (release) within a period of time (implied as threshold time) upon a room that is occupied to unoccupied with use of red and green indicators.  For example, to illustrate, the status indicators 210 may begin indicating a transition 15, 10, or 5 minutes prior (e.g., X=15, 10, or 5) to the current reservation expiring (para. 0021, 0034), to indicate that the room is not actually available during at least part of the time the room has been reserved for the conference (the selectors are provided on the MRU to enable the MRU to determine that the meeting room is currently unoccupied or not) (para. 0016).
	Regarding claim 38, Hill discloses identifying (for instance, a text message), at a second device, the first device as being associated with the human organizer (the second device for instance, a smart phone or personal digital assistant (PDA), an information handling system may be a personal computer (e.g., desktop or laptop), tablet computer, mobile device (e.g., personal digital assistant (PDA) or smart phone), server (e.g., blade server or rack server), a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price, paras. 0013, 0030); and 
responsive to identifying at the second device that the first device is associated with the human organizer, transmitting the request to the first device (the information handling system may also include one or more buses operable to transmit communications between the various hardware components, fig. 1,) (para. 0013).
	Regarding claims 39, 43, Hill discloses wherein the device is a first device, and wherein the method comprises: determining, using a microphone, whether a person in the room has been detected as speaking about something that matches a subject of the conference as indicated in an electronic system storing data about the conference; and responsive to determining that the person has been detected as speaking about something that matches the subject of the conference, presenting one or more indications that the room is in use.
	
	Regarding claim 42, Hill discloses wherein the prompt as presented at the second device indicates that the room will be auto-released within a threshold period of time of a current time if the human organizer does not take action to indicate that the room is not actually available during at least part of the previously-scheduled time (Hill discloses electronic notification indicates via status indicator whether the room is transitioning (suggesting auto-release) from one status to another (e.g., from occupied to unoccupied or from unoccupied to occupied).  For example, auto release occurs based on conference room being occupied or unoccupied with transitioning occurring (release) within a period of time (implied as threshold time) upon a room that is occupied to unoccupied with use of red and green indicators.  For example, to illustrate, the status indicators 210 may begin indicating a transition 15, 10, or 5 minutes prior (e.g., X=15, 10, or 5) to the current reservation expiring (para. 0021, 0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2019/0236554).
	Regarding claim 41, Hill discloses limitation recited above with claim 13.  Hill further discloses having a GUI that could indicate availability of conference room on an electronic display of a device (for instance, user interface (UI) may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot higher up on the list of available meeting rooms to encourage users to book such meeting rooms) (paras. 0019, 0024), except a second GUI indicate that the room may potentially be available but does not indicate that the room is definitively available and does not indicate that the room is definitively unavailable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second GUI to provide indicate that the room may potentially be available but does not indicate that the room is definitively available and does not indicate that the room is definitively unavailable, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Regarding claim 44, Hill discloses limitation recited above with claim 17.  Hill further discloses presenting an indication on an electronic display that indicates that the room may potentially be available during at least part of the previously-scheduled time (a user interface (UI) may display available meeting rooms that were previously used for a meeting or will be used for a meeting in a future time slot higher up on the list of available meeting rooms as potentially available as part of scheduling in order to encourage users to book such meeting rooms, (paras. 0019, 0024), except indication that does not indicate that the room is definitively available during the part of the previously-scheduled time and does not indicate that the room is definitively unavailable during the part of the previously-scheduled time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify instructions presenting an indication to not indicate that the room is definitively available during the part of the previously-scheduled time and do not indicate that the room is definitively unavailable during the part of the previously-scheduled time, since it was known in the art that mere modification of suppressing certain information to not display would be within the realm of one of ordinary skill in the art.  

Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.